OPINION — AG — IN CONSIDERATION OF THE STATUTORY PROVISIONS ABOVE QUOTED, THE AG IS OF THE OPINION, THAT THE PROVISIONS OF 57 O.S.H. 58.1, 57 O.S.H. 58.2, 57 O.S.H. 58.3 DO NOT AUTHORIZE THE CREDIT SET FORTH IN 57 O.S.H. 58.3 TO A PRISONER FOR WORK PERFORMED BY HIM UNDER THE CONDITIONS ABOVE SET FORTH. TO HOLD OTHERWISE WOULD, IN EFFECT, MEAN THAT THE SHERIFF OF A COUNTY, WITHOUT KNOWLEDGE OR CONSENT OF THE BOARD OF COUNTY COMMISSIONERS (WHICH BOARD HAS CHARGE OF THE COUNTY COURTHOUSE AND THE GROUNDS THEREOF, AND UNDER THE DIRECTION THE "MAINTENANCE SUPERINTENDENT OR JANITOR" EMPLOYED BY THE BOARD WORKS) WOULD HAVE AUTHORITY TO ACQUIRE PRISONERS IN THE COUNTY JAIL, AMONG OTHER THINGS, TO ASSIST IN THE "REPAIR" OF THE COUNTY COURTHOUSE AND TO "SUPPLY * * * GUARDS" TO PREVENT THEIR ESCAPE, EVEN THOUGH SAID BOARD DID NOT BELIEVE SAID REPAIR NECESSARY THE PRESENCE OF SAID GUARDS IN THE COURTHOUSE DESIRABLE, AND EVEN THOUGH SAID MAINTENANCE SUPERVISOR OR JANITOR DID NOT "REQUEST" SAID SHERIFF TO MAKE SAID REPAIR OR DIRECT THE MANNER THEREOF. (FRED HANSEN)